Citation Nr: 1453328	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-47 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February December 1957 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran was afforded a Board hearing, held by the undersigned in February 2013.  A copy of the hearing transcript (Transcript) has been associated with the record.

The issue on appeal was remanded for further development in July 2014.  That development having been completed, the issue is properly before the Board for adjudication.


FINDING OF FACT

The preponderance of the evidence is against a finding that a chronic skin disorder was incurred in, or otherwise related to, the Veteran's period of active service.


CONCLUSION OF LAW

A chronic skin disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in August 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in October 2009.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  In fact, the Board remanded the Veteran's claim in July 2014 so as to obtain any additional, outstanding, private treatment records related to his dermatological claim.  The Veteran indicated in August 2014 that he had no additional medical evidence to submit.

Further, the Board notes that a November 1985 document from the Social Security Administration (SSA) indicated that the Veteran was in receipt of SSA disability benefits.  Contemporaneous medical evidence strongly indicates that the Veteran's primary disability at that time was his psychiatric disorder, for which he is presently service connected.  Multiple treatment reports indicated that the Veteran was unable to work, and permanently disabled, solely as a result of psychiatric manifestations.  No mention was made of a dermatological condition, and the Veteran has not indicated that such a disorder was the basis for his SSA disability.  

The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323. 

In this case, as noted, it appears that a prior SSA decision which granted the Veteran entitlement to disability benefits was based on a psychiatric disorder.  There is no indication that the Veteran was granted SSA disability benefits based on his skin disorder currently on appeal.  Moreover, the Veteran has not contended that the medical records associated with his prior SSA claim are relevant to the disorder at issue.

The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As to the Veteran's service connection claim, and as noted in detail below, the September 2009 VA examination report discussed all applicable medical principles and medical treatment records, and the opinion therein is considered adequate upon which to decide the claim at issue.  In essence, the examiner concluded that based on the lack of current findings and the length of time between the reported intermittent rashes and subsequent diagnoses, he could not conclude that any current skin disorder was related to service, and the Board finds that there is no indication that further examination would help to substantiate the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the Veteran claims that his current dermatological diagnoses are etiologically-related to his period of active service.  Specifically, he contends that, while stationed in Korea, he was required to clean an area following an explosion.  He believes that a toxic substance, or herbicide agent, caused his skin to break out (in addition to the loss of hair on his legs and under his arms), and that this dermatological condition has persisted to the present.  See Statement, June 2006.  He further reported that, following service, he experienced increasing dermatitis to his hands and upper extremities, at which time his skin would slough off.  See VA examination report, September 2009.

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran in this case is not legally-presumed to have been exposed to herbicide agents, to include Agent Orange, as he did not serve in Vietnam during his period of active service.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.  Even so, the Board points out that the following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.   38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  The record is silent for a diagnosis of chloracne or any other acneform disease.  As such, even if the Veteran was exposed to herbicides during his period of active service, his current diagnoses are not associated with such exposure.

At the outset, the Board notes that the Veteran has been diagnosed with eczema, seborrheic dermatitis, and keratosis.  See VA examination report, September 2009.  As such, the first element of Hicks has been satisfied for this claim, in that the Veteran has a current diagnosis for his claimed disorder.  

Turning to the second element, the Veteran's service treatment records note several reports of dermatological problems.  On November 6, 1958, a small area of rash was noted on the left arm for a duration of one week.  He was diagnosed with contact dermatitis and lotion was prescribed.  On February 1, 1959, it was noted that a lesion on the Veteran's arm was clearing.  On November 23, 1959, small pustules were observed over the right thumb and index finger.  He was prescribed bacitracin ointment.  On September 9, 1961, he was seen for a rash on both upper arms with a duration of one week.  An examination found a 0.4 mm papulosquamous eruption, on one each upper arm.  On December 18, 1961, he was seen with two small lesions on the elbows, vesicular type border with a clear center, and diagnosed with a tinea infection (Desenex was prescribed).  Importantly, the Veteran's August 1965 separation examination was negative for any chronic dermatological disorder.  At the time of service separation, the Veteran noted that his health was "good" on his Report of Medical History, with no dermatological disorder indicated.  The Board assigns significant weight to the fact that the Veteran denied any skin problem at separation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

Post service, a May 2006 private treatment report noted a several-year history of eruption starting on the lower left leg.  Recurrent rashes were reported over a duration of 40 years.  He was diagnosed with eczamoid dermatitis.

A June 2006 VA outpatient treatment report indicated the presence of an itchy rash, for more than one week, with red or brown scabs on the surface.  The Veteran reported the presence of the rash since his period of active duty in Korea.  That outbreak spanned three months at the time of the report.  Later that month, the Veteran claimed that he was exposed to Agent Orange while in Korea, and that this exposure resulted in his current condition.  In July 2006, a VA examiner noted evidence of annular erythematous plaques on the Veteran's back, trunk, and lower legs.  

In January 2009, a VA outpatient report noted that the Veteran had a recurring rash that was spreading all over his body.  It started on his hands, then spread to the right shoulder, right leg, right knee, hip, and back.  The rash was very itchy, with red spots, some scaly, others pearly.  The following month, the Veteran was diagnosed with nummular eczema/eczema dermatitis.  A VA outpatient report from May 2009 diagnosed the Veteran with seborrheic dermatitis and keratosis.

The Veteran was afforded a VA examination in conjunction with his claim in September 2009.  The Veteran reported in-service treatment for contact dermatitis, and a rash that flared occasionally (once per year) ever since.  Following an examination, the Veteran was diagnosed with non-specific dermatitis.  The examiner opined that it was not at least as likely as not that the Veteran's dermatitis/keratosis was related to the dermatitis observed during his period of active service.  In support, it was noted that the Veteran separated from active duty more than four decades prior, and that a nexus between the current rash and that noted in the military could not be found.  The Veteran reported episodic exacerbations of this disorder since the initial onset, though the examiner pointed once again to the negative separation examination.  There was also no current manifestation of dermatitis that could be linked to active service.

A November 2010 private report indicated that the Veteran was seen on two occasions, in March 2009 and October 2010 (with no visible rash on the second visit).  The Veteran reported a history of various rashes since the late 1950's.  It was noted that the rashes flared 1-2 times per year.  The Veteran's eczematous disorder was confirmed, though the provider was unable to definitively state whether the rash was of service origin.

As to the Veteran's assertions that he contracted these disorders during his period of active service, to include testimony provided during his February 2013 hearing before the Board, the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran is competent to report a skin rash in service, however, he is not competent to state that the cause of his in-service contact dermatitis is in any way related to his current conditions.  This fact is bolstered by the absence of a chronic skin disorder at separation (to include the lack of any mention in the Veteran's own report at that time), and the lack of a dermatological diagnosis of record for decades following separation.

Unfortunately, there is also no medical opinion of record linking any skin disorder to the Veteran's period of military service.  Even his private provider, when asked to provide such an opinion, was unable to definitively do so.  Further, and as established above, the Veteran is not competent to diagnose, or provide an etiological opinion, for any such disorder.  While several in-service skin rashes were noted in his service treatment records, the most probative evidence does not link those complaints to any current diagnosis.  Instead, post-service medical records only provide evidence against this claim, as each condition was diagnosed decades after separation, with no positive nexus opinion of record linking the onset or etiology of any dermatological condition to the Veteran's military service.  It is noted that, during several appointments, the Veteran did inform the medical professional that his symptoms began during service, but as was explained, the evidence of record rebuts such an assertion, and while he is competent to state that he has experienced various rashes periodically since service, he is not competent to diagnose a skin disorder or link such rashes to the rashes he experienced during service.  In addition, two examiners, one VA and one private, were unable to provide a link between any existing rash and service.

Moreover, no medical professional has suggested that the Veteran's skin disorders are related to exposure to herbicide agents.  And as noted above, such exposure is not conceded, and the Veteran's disorders are not presumptively-associated with such exposure.

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is therefore against this claim, and as such it must be denied.  



ORDER

Entitlement to service connection for a skin disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


